DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 6/28/2021.
	Claims 1, 3-8, 11-15, 17, 19-24, 27-31 are pending.
	Claims 2, 9-10, 16, 18, 25-26, 32 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Amber Beckley, Reg. No. 72,874 on 7/8/2021.

Please replace the claims with the following version:
 (CURRENTLY AMENDED) A computer-implemented method for ranking search results in response to a current query using a first machine learning algorithm (MLA), the method executable by a server, the server being connected to a database, the server being connected to an electronic device via a communication network, the method comprising:
receiving, by the server from the electronic device, an indication of the current query;
generating, by the server, a set of search results, the set of search results containing a set of current documents relevant to the current query, a given current document of the set of current documents being associated with past user interactions of some of a plurality of 
retrieving, by the server from the database, a plurality of past queries, each given past query of the plurality of past queries being associated with a respective set of past documents,
the respective set of past documents having been presented as search results in response to the given past query of at least some others of the plurality of past queries, each past document of the respective set of past documents being associated with the past user interactions with the respective past document presented in response to the given past query; 
computing, by the server, a respective similarity parameter between the current query and a respective one of the plurality of past queries, the respective similarity parameter being indicative of a degree of similarity between the current query and the respective one of the plurality of past queries, the computing for a given one of the plurality of past queries being based on: 
(i) the degree of similarity between current documents in the set of current documents and past documents in the respective set of past documents associated with the given one of the plurality of queries;
(ii) the degree of similarity between the past user interactions with current documents in the set of current documents and the past user interactions with past documents in the respective set of past documents associated with the given one of the plurality of queries;
selecting a subset of the plurality of the past queries based on the respective similarity parameter being above a predetermined similarity threshold; 
ranking the set of current documents to obtain a ranked set of documents, the ranking being done by the first MLA, the first MLA taking into account the subset of the plurality of past queries as a ranking feature; and
transmitting, by the server, a search engine results page (SERP) for display on the electronic device, the SERP including the ranked set of documents.
(CANCELED
(CURRENTLY AMENDED) The method of claim 1, wherein the method further comprises, prior to the retrieving the plurality of past queries:
generating, by the server, a current query vector associated with the current query based on: the current documents of the set of current documents and the past user interactions associated with the current documents; and
wherein the method further comprises, prior to the computing the respective similarity parameter between the current query and the respective one of the generating, by the server, a current query vector associated with the current query based on the at least one textual feature of the current query plurality of past queries:
generating, by the server, a respective query vector associated with the respective one of the plurality of past queries based on: the past documents of the respective set of past documents and the past user interactions with the past documents; and wherein
the computing the respective similarity parameter is based on the current query vector and the respective query vector.
(ORIGINAL) The method of claim 3, wherein the ranking the set of current documents to obtain the ranked set of documents further comprises: taking into account, by the first MLA, the respective similarity parameter between the at least one past query and the current query as a weight of the ranking feature.
(ORIGINAL) The method of claim 4, wherein the respective similarity parameter is computed by using one of: a scalar multiplication, and a cosine similarity of the current query vector and the respective query vector.
(PREVIOUSLY PRESENTED) A computer-implemented method for ranking search results in response to a current query using a first machine learning algorithm (MLA), the method being executed by a server hosting a second MLA, the server being connected to a database, the server being connected to an electronic device via a communication network, the second MLA having been trained to determine query similarity based on textual content thereof, the method comprising:
during a training phase:

a first past query and a second past query, the first past query and the second past query having been selected based a respective similarity parameter between the first past query and the second past query, the respective similarity parameter having been calculated based on: 
(i) the degree of similarity between past documents presented in response to the first past query and past documents presented in response to the second past query;
(ii) the degree of similarity between past user interactions with past documents presented in response to the first past query and past user interactions with past documents presented in response to the second past query;
training the second MLA on the set of training objects to determine:
a similarity parameter between a query vector of a new query and the respective query vector of the given past query of the plurality of past queries, the new query not having been previously submitted to the server;
during an in-use phase:
receiving, by the server from the electronic device, an indication of the current query, the current query not having been previously submitted to the server;
retrieving, by the second MLA from the database a plurality of past queries, each past query of the plurality of past queries having been previously submitted to the server;
computing, by the second MLA, a respective similarity parameter between the current query and a respective one of the plurality of past queries, the respective similarity parameter being indicative of a degree of similarity between the current query and the respective one of the plurality of past queries, the computing for a given one of the plurality of past queries being based on: 

at least one textual feature of the given one of the plurality of past queries;
selecting a subset of the plurality of the past queries based on the respective similarity parameter being above a pre-determined similarity threshold, 
ranking the set of current documents to obtain a ranked set of documents, the ranking being done by the first MLA, the first MLA taking into account the subset of the plurality of past queries as a ranking feature; and
transmitting, by the server, a search engine results page (SERP) for display on the electronic device, the SERP including the ranked set of documents.
(ORIGINAL) The method of claim 6, wherein the method further comprises, prior to the retrieving the plurality of past queries:
generating, by the server, a current query vector associated with the current query based on the at least one textual feature of the current query; 
wherein the method further comprises, prior to the computing the respective similarity parameter:
acquiring, by the second MLA from the database, a respective query vector associated with the given one of the plurality of past queries, the respective query vector having been generated based on at least one respective textual feature of the given one of the plurality of past queries; and
the computing the respective similarity parameter is based on the current query vector and the respective query vector.
(ORIGINAL) The method of claim 7, wherein the retrieving the plurality of past queries is based on the current query vector. 
(CANCELED)
(CANCELED)
(PREVIOUSLY PRESENTED
(PREVIOUSLY PRESENTED) The method of claim 6, wherein the ranking the set of current documents to obtain the ranked set of documents further comprises: taking into account, by the first MLA, the respective similarity parameter between the at least one past query and the current query as a weight of the ranking feature.
(PREVIOUSLY PRESENTED) The method of claim 6, wherein:
the training the second MLA comprises using a K-Nearest Neighbor Search (K-NNS) type algorithm; and
the method further comprises, after the training the second MLA:
generating, by the server in the database, for each past query for the plurality of past queries:
the respective query vector associated with the given past query, and an indication of the given past query; and
storing the respective query vector in the database.
(ORIGINAL) The method of claim 13, wherein the K-NSS type algorithm is a Hierarchical Navigable Small World (HNSW) algorithm.
(CURRENTLY AMENDED) A computer-implemented method for ranking search results in response to a current query using a first machine learning algorithm (MLA), the method executable by a server, the server being connected to a database, the server being connected to an electronic device via a communication network, the method comprising:
receiving, by the server from the electronic device, an indication of the current query;
generating, by the server, a set of search results, the set of search results containing a set of current documents relevant to the current search query;
determining, by the server, a presence of past user interactions with current documents in the set of current documents, the past user interactions with the current documents having been performed in response to a past query 




in response to the presence of past user interactions: 
retrieving, by the server from the database, a set of a plurality of past queries, each given past query of the plurality of past queries being associated with a respective set of past documents,
the respective set of past documents having been presented as search results in response to the given past query of at least some others of the plurality of past queries, 
each past document of the respective set of past documents being associated with past user interactions with the respective past document presented in response to the given past query;
generating, by the server, a current query vector associated with the current query based on: current documents in the set of current documents and the past user interactions associated with the current documents in the set of current documents;
generating, by the server, a respective query vector associated with each of the plurality of past queries, the generating being based on: the past documents and the past user interactions with the past documents in the respective set of past documents; 
selecting the plurality of past queries based on the similarity of the current vector and the respective query vector;
in response to no presence of past user interactions: 

generating, by the server, a respective query vector associated with each given past query of the plurality of past queries, the generating being based on: at least one textual feature of the given past query; 
selecting the plurality of past queries based on the similarity of the current query vector and the respective query vector;
ranking the set of current documents to obtain a ranked set of documents, the ranking being done by the first MLA, the first MLA taking into account at least one past query of the set of the plurality of past queries; and
transmitting, by the server, a search engine results page (SERP) for display on the electronic device, the SERP including the ranked set of documents.
(CANCELED)
(CURRENTLY AMENDED) A system for ranking search results in response to a current query using a first machine learning algorithm (MLA), the system being connected to a database, the system being connected to an electronic device via a communication network, the system comprising:
a processor;
a non-transitory computer-readable medium comprising instructions;
 the processor, upon executing the instructions, being configured to:
receive from the electronic device, an indication of the current query;
generate a set of search results, the set of search results containing a set of current documents relevant to the current query, a given current document of the set of current documents being associated with past user interactions of some of a plurality of past users with the given document presented in response to a past query 
retrieve, from the database, a plurality of past queries, each given past query of the plurality of past queries being associated with a respective set of past documents,
the past user interactions with the respective past document presented in response to the given past query; 
compute a respective similarity parameter between the current query and a respective one of the plurality of past queries, the respective similarity parameter being indicative of a degree of similarity between the current query and the respective one of the plurality of past queries, the computing for a given one of the plurality of past queries being based on: 
(i) the degree of similarity between current documents in the set of current documents and past documents in the respective set of past documents associated with the given one of the plurality of queries;
(ii) the degree of similarity between the past user interactions with current documents in the set of current documents and the past user interactions with past documents in the respective set of past documents associated with the given one of the plurality of queries;
select a subset of the plurality of the past queries based on the respective similarity parameter being above a predetermined similarity threshold; 
rank the set of current documents to obtain a ranked set of documents, the ranking being done by the first MLA, the first MLA taking into account the subset of the plurality of past queries as a ranking feature; and
transmit a search engine results page (SERP) for display on the electronic device, the SERP including the ranked set of documents.
(CANCELED)
(PREVIOUSLY PRESENTED) The system of claim 17, wherein the processor is further configured to, prior to the retrieving the plurality of past queries:

wherein the processor is further configured to, prior to the computing the respective similarity parameter between the current query and the respective one of the plurality of past queries:
generate a respective query vector associated with the respective one of the plurality of past queries based on: the past documents of the respective set of past documents and the past user interactions with the past documents; and wherein
the computing the respective similarity parameter is based on the current query vector and the respective query vector.
(ORIGINAL) The system of claim 19, wherein to rank the set of current documents to obtain the ranked set of documents, the processor is further configured to: take into account, by the first MLA, the respective similarity parameter between the at least one past query and the current query as a weight of the ranking feature.
(ORIGINAL) The system of claim 20, wherein the respective similarity parameter is computed by using one of: a scalar multiplication, and a cosine similarity of the current query vector and the respective query vector.
(PREVIOUSLY PRESENTED) A system for ranking search results in response to a current query using a first machine learning algorithm (MLA), the system hosting a second MLA, the system being connected to a database, the system being connected to an electronic device via a communication network, the second MLA having been trained to determine query similarity based on textual content thereof, the system comprising: 
a processor;
a non-transitory computer-readable medium comprising instructions;
the processor, upon executing the instructions, being configured to:
during a training phase:

a first past query and a second past query, the first past query and the second past query having been selected based a respective similarity parameter between the first past query and the second past query, the respective similarity parameter having been calculated based on: 
(i) the degree of similarity between past documents presented in response to the first past query and past documents presented in response to the second past query;
(ii) the degree of similarity between past user interactions with past documents presented in response to the first past query and past user interactions with past documents presented in response to the second past query;
train the second MLA on the set of training objects to determine:
a similarity parameter between a query vector of a new query and the respective query vector of the given past query of the plurality of past queries, the new query not having been previously submitted to the server;
during an in-use phase:
receive from the electronic device, an indication of the current query, the current query not having been previously submitted to the system;
generate a set of search results, the set of search results containing a set of current documents relevant to the current search query;
retrieve by the second MLA from the database, a plurality of past queries, each past query of the plurality of past queries having been previously submitted to the system;

at least one textual feature of the current query, and
at least one textual feature of the given one of the plurality of past queries;
select a subset of the plurality of the past queries based on the respective similarity parameter being above a pre-determined similarity threshold, 
rank the set of current documents to obtain a ranked set of documents, the ranking being done by the first MLA, the first MLA taking into account the subset of the plurality of past queries as a ranking feature; and
transmit a search engine results page (SERP) for display on the electronic device, the SERP including the ranked set of documents.
(ORIGINAL) The system of claim 22, wherein the processor is further configured to, prior to the retrieving the plurality of past queries:
generate a current query vector associated with the current query based on the at least one textual feature of the current query; 
wherein the processor is further configured to, prior to the computing the respective similarity parameter:
acquire by the second MLA from the database, a respective query vector associated with the given one of the plurality of past queries, the respective query vector having been generated based on at least one respective textual feature of the given one of the plurality of past queries; and
the computing the respective similarity parameter is based on the current query vector and the respective query vector.
(ORIGINAL) The system of claim 23, wherein the retrieving the plurality of past queries is based on the current query vector. 
(CANCELED)
(CANCELED)
(PREVIOUSLY PRESENTED) The system of claim 22, wherein the similarity parameter being above a predetermined threshold is used as a positive label for the training. 
(PREVIOUSLY PRESENTED) The system of claim 22, wherein to rank the set of current documents to obtain the ranked set of documents, the processor is configured to: take into account, by the first MLA, the respective similarity parameter between the at least one past query and the current query as a weight of the ranking feature.
(PREVIOUSLY PRESENTED) The system of claim 22, wherein:
the training the second MLA comprises using a K-Nearest Neighbor Search (K-NNS) type algorithm; and
the processor is further configured to, after the training the second MLA:
generate, in the database, for each past query for the plurality of past queries:
the respective query vector associated with the given past query, and an indication of the given past query; and
store the respective query vector in the database.
(PREVIOUSLY PRESENTED) The system of claim 29, wherein the K-NSS type algorithm is a Hierarchical Navigable Small World (HNSW) algorithm.
(CURRENTLY AMENDED) A system for ranking search results in response to a current query using a first machine learning algorithm (MLA), the system being connected to a database, the system being connected to an electronic device via a communication network, the system comprising: 
a processor;
a non-transitory computer-readable medium comprising instructions;
 the processor, upon executing the instructions, being configured to:

generate a set of search results, the set of search results containing a set of current documents relevant to the current search query;
determine a presence of past user interactions with current documents in the set of current documents, the past user interactions with the current documents having been performed in response to a past query 




in response to the presence of past user interactions:
retrieve, from the database, a set of a plurality of past queries, each given past query of the plurality of past queries being associated with a respective set of past documents,
the respective set of past documents having been presented as search results in response to the given past query of at least some others of the plurality of past queries, 
each past document of the respective set of past documents being associated with past user interactions with the respective past document presented in response to the given past query;
generate a current query vector associated with the current query based on: current documents in the set of current documents and the past user interactions associated with the current documents in the set of current documents;

select the plurality of past queries based on the similarity of the current vector and the respective query vector;
in response to no presence of past user interactions: 
generate the current query vector associated with the current query based on at least one textual feature of the current query;
generate a respective query vector associated with each given past query of the plurality of past queries, the generating being based on: at least one textual feature of the given past query; 
select the plurality of past queries based on the similarity of the current query vector and the respective query vector;
rank the set of current documents to obtain a ranked set of documents, the ranking being done by the first MLA, the first MLA taking into account at least one past query of the set of the plurality of past queries; and
transmit a search engine results page (SERP) for display on the electronic device, the SERP including the ranked set of documents.
(CANCELED)


Reason for Allowance
In view of the amendments, updated search and further consideration, claims 1, 3-8, 11-15, 17, 19-24, 27-31 are allowed as the prior art  fails to disclose the features in a particular manner as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168